Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the S/N 17/493,132 application filed on October 4, 2021.  Claims 1-20 are pending and have been fully considered.  Claims 1-9 and 11-20 are directed to a method.  Claim 10 is drawn to a system.
Specification
The title of the invention is not descriptive since there are no system claims.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 7-9 are objected to because of the following informalities:  Claim 7 states:  The method of Claim 2, further comprising: determining, via a total chlorine detector, if the amount of total chlorine in the at least partially purified water sample exceeds a predetermined value; and provide an alarm, via a user interface, when the amount of total chlorine exceeds the predetermined value.  Perhaps ‘provide’ should be ‘providing’ for verb tense consistency and to employ the typical gerund form in a method claim.
Claims 8 and 9 depend on claim 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claim 1 includes only a water purification machine and a total chlorine detector, where the total chlorine detector applies a source voltage, removes the source voltage, measures an electrical parameter, and thereby determines the amount of total chlorine.  It is unclear how a nominal ‘total chlorine detector’ applies a source voltage and measures an electrical parameter.   In the specification, for example, there are specific structural components associated with the aforementioned functions.  Alternately stated, unless a total chlorine detector is a term of art for an apparatus or machine with a structure capable of the recited functions or manipulative steps, it would be unclear how such a detector could perform these diverse functions and thereafter also determine the amount of total chlorine.  This is unclear from Applicant’s specification.  It appears that additional components are necessary for undertaking the recited steps.
This apparent inconsistency between the claim language and the specification renders the claim language indefinite.  There should be correspondence between the specification and claims so that the meaning of terms and phrases may be ascertainable by reference to the specification.  That is, claims that are inconsistent with their supporting specification or the prior art cannot be considered reasonably particular and distinct, even though the terms of the claims may seem definite.  MPEP §2173.03.
Regarding claim 10, this claim recites a system that depends on a method.  This claim is interpreted as an independent apparatus claim.  However, the boundaries of this claim are unclear in view of the required functionalities.  In an apparatus claim, one or more of the manipulative steps would be an expected functionality of the structure.  However, it is unclear whether the claim requires some other structure that would provide the functional characteristics attributable to the total chlorine detector.  That is, it does not appear that the required functional characteristics clearly follow from the structure recited in this claim and it is thus unclear how the recited structure achieves the expected functionality.
Claims 2-10 depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Kenley et al. (US5725776) in view of Wiese (US20090320570) (of record) and Aldridge et al. (US20090242419).
Regarding claims 1-10, Kenley et al. (Kenley) discloses a method of determining an amount of total chlorine in a water sample for a hemodialysis treatment (Abstract; Figs. 1 and 2), the method comprising: 
producing, via a water purification machine, an at least partially purified water sample (col. 8, lines 1-43 & Fig. 1; 24 is also a water treatment machine); 
receiving, in a total chlorine detector 78, the at least partially purified water sample from the water purification machine (col. 9, lines 1-4, where the port is set up to obtain water samples and thereby test for total chlorine via an external instrument); and 
determining, via the total chlorine detector, the amount of total chlorine in the at least partially purified water sample (col. 9, lines 1-5 and 34-44).
Therefore, Kenley discloses the claimed invention, except 
applying at a first time, via the total chlorine detector, a source voltage to the at least partially purified water sample; 
removing at a second time, via the total chlorine detector, the source voltage to the at least partially purified water sample; 
measuring, after the second time, via the total chlorine detector, an electrical parameter of the at least partially purified water sample; and 
determining, via the total chlorine detector, the amount of total chlorine in the at least partially purified water sample based on the measured electrical parameter.
With respect to the source voltage or the use of electricity or electrochemical means, the principle of using electrochemical detection of chlorine is known.  Wiese, for example, discloses methods and kits for determining the concentration of free chlorine in water whereby such methods/kits simplify and accelerate accurate measurements of free chlorine without interference from compounds impacting measurements of free chlorine (Abstract).  Wiese notes that there are several traditional chlorine detection methods, which are generally based on the oxidation of an added iodide to tri-iodide ions ([0009]).  The resulting tri-iodide, which is formed in direct proportion to the amount of oxidant present, can be measured in various ways including colorimetrically and amperometrically ([0010], [0011]).  Chlorine, for example, is an oxidant.
Amperometry is an electrochemical technique that applies a small electrical voltage across two electrodes and measures the change in current resulting from chemical reactions taking place.  In Wiese’s amperometric method, for example, a cell containing two dissimilar electrodes (an electrode pair) and a voltage generator or source is used to apply a voltage across the electrodes, and the resulting current is compared to a reference potential ([0012]).  This electrode pair is part of an electrical circuit ([0080]).  
Some voltage will also be applied to any accompanying water in the cell.  One can also react the tri-iodide with a reducing agent ([0012]).  Thus, Wiese discloses or suggests a method capable of determining an amount of total chlorine in water via generating tri-iodide from the water by application of a voltage to the water, and monitoring a current associated with the amount of generated tri-iodide.
Although Wiese is not precise about whether the voltage is continuous or periodic and how it is stopped and monitored, these are limited choices not beyond the purview of one of ordinary skill in the art.  When the voltage is compared to a reference, it implies that it is monitored.  If the voltage is stopped by choice before the end point to monitor a parameter such as current, this is one of only two options that would have been obvious to attempt.   
Further, when the claimed invention was made, it would have been obvious to one of ordinary skill in the art to use a suitably configured total chlorine detector to determine an amount of total chlorine in the at least partially purified water sample, where such component can function in the recited manner, since Wiese teaches that this method is effective for detection of chlorine in water and can simplify and accelerate accurate measurements (Abstract).
Additionally, with further respect to total chlorine detection based on an electrochemical means, Aldridge et al. (Aldridge) discloses a method and device to produce chlorine gas on demand utilizing an electrolytic process for water treatment that is designed such that the device consistently operates at peak efficiency (Abstract).  The device includes a controller or control unit that helps monitor and adjust chlorine generation for changing demands and conditions for the production of disinfected water (Abstract, [0010], [0011]).  The control unit can control and thus can determine the amount of chlorine produced (0040]).  Thus, the control unit may be configured to determine an amount of total chlorine.
Since it may be desired to know the amount of chlorine in water on a periodic basis, such as during dialysis (Wiese,  Abstract; Kenley, col. 10, lines 49-62), it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to determine an amount of total chlorine in the at least partially purified water sample by using an electrochemical means whereby one can apply and remove  a source voltage and thereby monitor an associated electrical parameter, as suggested in Wiese and Aldridge.
Additional Disclosures Included: Claim 2: The total chlorine detector is included within at least one of the water purification machine or a dialysis machine that receives at least partially purified water from the water purification machine (Kenley, Abstract); Claim 3: The electrical parameter includes at least one of a current or a voltage difference (Wiese, [0012]); Claim 4: The source voltage is applied for a time between one minute and ten minutes (it would have been obvious to apply the source voltage for a reasonable time based on routine experimentation, where such period could be between one and ten minutes); Claim 5: The steps of applying the source voltage, removing the source voltage, and monitoring the electrical parameter are sequentially performed multiple times (it would have been obvious to design the control unit to sequentially perform desired tasks and to perform such tasks multiple times in the interest of convenience and to automate a desired task); Claim 6: The method further comprising merging, via the total chlorine detector, results obtained from performing multiple times the steps of applying the source voltage, removing the source voltage, and monitoring the electrical parameter (it would have been obvious to compare prior results and to merge them to get a better view of system performance and attendant results); 
Regarding claims 7, 8 and 10, Kenley, Wiese and Aldridge combined discloses or suggests the method of claim 2, except further comprising: 
determining, via a total chlorine detector, if the amount of total chlorine in the at least partially purified water sample exceeds a predetermined value; and 
provide an alarm, via a user interface, when the amount of total chlorine exceeds the predetermined value.
Kenley, however, does disclose the concept of using an alarm to alert a user of an unsafe status.  Fig. 34 shows a list of several alarms.  The alarms alert a patient to abnormal or failure conditions and performs additional tasks as necessary and promotes safety and the unintentional introduction of the wrong dialysate chemicals (col. 8, lines 29-37; col. 22, lines 23-68).  The issue of notifying of a safe status is also discussed with respect to bacterial growth and precipitation (col. 36, lines 28-35).  One can lend these concepts to the notion of a safe level  of total chlorine, keeping the level below a predetermined value, and alerting a user of a safe status.
Therefore, to one of ordinary skill in the art at the time of the claimed invention, it would have been obvious to configure a user interface in the recited manner since it is known that certain levels of chlorine will interfere with effective renal therapy and that values above a certain level can be harmful (Kenley, col. 10, lines 23-25), such that it would be wise and logical to implement appropriate chlorine-based alarms and to alert a user, based on chlorine levels, when it is safe to undergo said therapy.
Additional Disclosures Included: Claim 8: The method further comprising: determining, via a total chlorine detector, if the amount of total chlorine in the at least partially purified water sample is maintained below a predetermined value; and provide a safe status indication, via the user interface, when the amount of total chlorine is maintained below the predetermined value (claim 7 analysis); Claim 10: A system performing the method of Claim 1, the system including the water purification machine, the total chlorine detector, and a dialysis machine that receives at least partially purified water from the water purification machine (claim 1 and 2 analyses).

Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Kenley et al. (US5725776) in view of Wiese (US20090320570) and Aldridge et al. (US20090242419), as applied to claims 8 above, further in view of Kabayama et al.. (US20090045121).
Regarding claim 9, Kenley, Wiese and Aldridge combined discloses or suggests the system of claim 8, except wherein the predetermined value is a value within a range between and including 0.01 ppm total chlorine to 0.5 ppm total chlorine.
Applicant’s original specification, at [0014], states “The online hemodialysis system contemplated for use with the present system and methodology employs a water purification system that removes preexisting salts (e.g., ions), such as chlorine, from the incoming tap water so that the dialysate generation portion of the system can begin with salt-less, zero-conductivity water to which desired, blood-friendly salts are added.  Also, free chlorine in dialysate can cross the dialysis membrane and destroy the patient's red blood cells. Free chlorine in solution can also generate chloramines, which are known to induce hemolytic anemia. The useful lifetime of dialysis membranes is also shortened when free chlorine is present in dialysate. For at least these reasons, AAMI/ ANSI recommends that dialysate contain less than 0.5 mg/L of free chlorine.”  
At least the last sentence of the above-paragraph is a prior art admission.  A concentration of 0.5 mg/L is equivalent to 0.5 ppm.  AAMI stands for the Association for the Advancement of Medical Instrumentation and ANSI represents the American National Standards Institute.
Also, Kabayama et al.. (Kabayama) discloses dialysis solution preparation water having a specific concentrations and pH range defined by the International Organization for Standardization (ISO) used to prepare a dialysis solution by diluting a dialysis base agent (Abstract).  For the dilution of a dialysis liquid concentrate or dialysis powder concentrate, one may use purified tap water, or water with impurities and foreign objects removed ([0005]).  Purification includes the steps of removing contaminants and particles included in the raw water by a prefilter, removing the hardening component by softening equipment, removing residual chlorine using an activated carbon device, removing trace metals including various metal ions using a reverse osmosis membrane, and the like ([0005]).  With respect to residual chlorine and chloramines in the preparation water, the relevant ISO standard is that these compounds do not exceed 0.1 and 0.5 ppm respectively ([0031], Table 1).  Thus, the range for residual chlorine is 0 to 0.5 ppm which is similar to and encompasses Applicant's claimed range of 0.01 to 0.5 ppm.
At the time when the claimed invention was made, it would have been obvious to an ordinarily skilled artisan to use a predetermined value for a level of total chlorine since the claimed range falls entirely within and with sufficient specificity, several known standards for maximum allowable chlorine levels in treated water or dialysate during dialysis, as admitted by Applicant, and because Kabayama further teaches another standard that agrees with Applicant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,135,344.  These claims are not commensurate in scope with restricted method claims 12-20 of S/N 16/102237.
Although the claims at issue are not identical, and although the current claims are method claims, the claims are not patentably distinct from each other because each of the patents recite the same or similar limitations relating to the detection of chlorine during a dialysis session or dialysis therapy.  
Conclusion
Except for the double patenting rejection, Examiner did not apply prior art to claims 11-20.  Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  To facilitate the internet communication authorization process, Applicant may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/